Citation Nr: 0512124	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-32 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational assistance benefits in the amount of $1,413.33 
awarded pursuant to Chapter 30, Title 38, United States Code, 
for enrollment in an educational institution.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The claims file does not contain a certified statement of the 
dates of the veteran's active service.  This case comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2003 decision of the RO's Committee on Waivers and 
Compromises, which denied the veteran's request for waiver of 
recovery of overpayment of Chapter 30 educational assistance 
benefits in the amount of $1,413.33 on the basis that it 
would not be against equity and good conscience.

On his substantive appeal form filed in September 2003, the 
veteran requested a personal hearing before a Veterans Law 
Judge in Washington, D.C.  He was notified of a hearing 
scheduled in February 2004, but he did not appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file, 
consistent with the VCAA and its implementing regulations.

The overpayment in this case was created as the result of the 
fact that the veteran was paid Chapter 30 educational 
assistance benefits on the basis that he was enrolled in an 
educational institution from June 24, 2002 to August 17, 
2002, when he did not attend courses during that period.  The 
overpayment was created when the award of benefits was 
retroactively terminated, effective on June 24, 2002, after 
information was received in August 2002 and September 2002 
that he did not attend classes.  The veteran, in October 
2002, requested a waiver of recovery of the debt of 
$1,413.33.  In statements received in August 2003, the 
veteran expressed that he knew that it had been improper for 
him to have kept the educations benefits without applying 
them to tuition, and that he was unable to repay his debt to 
VA due to severe financial hardship.    

In a letter, financial status report, and VA Form 9 (Appeal 
to the Board of Veterans' Appeals), all dated in July 2003, 
the veteran further indicated that he hired an attorney and 
planned to petition for Chapter 13 bankruptcy later in July 
2003.  He also stated his intent to include the balance 
($1,069.58) due to VA in his bankruptcy filing.  (He 
indicated that he was previously discharged from bankruptcy 
in August 2001.)  

It is not clear from the record whether the veteran's 
indebtedness to the VA in the amount of $1,413.33 has since 
been discharged in bankruptcy court.  Thus, the RO should 
inquire of the veteran whether such has occurred, and if so, 
obtain all documentation of that fact.  

Under the circumstances of this case, the Board finds that 
further development is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
inquire whether or not he has been 
adjudicated bankrupt since July 2003.  If 
so, the RO should request the veteran to 
furnish documentation of the bankruptcy 
discharge to include whether the 
indebtedness of Chapter 30 educational 
assistance benefits to the VA in the 
amount of $1,413.33 has been discharged 
in bankruptcy.  Alternatively, the RO 
should contact the District Counsel for 
documentation specifying whether or not 
the indebtedness of Chapter 30 
educational assistance benefits to the VA 
in the amount of $1,413.33 has been 
discharged in bankruptcy.  All records 
obtained should be associated with the 
claims folder.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claims for waiver of recovery of an 
overpayment of Chapter 30 educational 
assistance benefits, based on a review of 
the entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



